UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4)OF THE SECURITIES EXCHANGE ACT OF 1934 EMS TECHNOLOGIES, INC. (Name of Subject Company) EMS TECHNOLOGIES, INC. (Name of Person Filing Statement) Common Stock, par value $0.10 per share, and the Associated Common Stock Purchase Rights (Title of Class of Securities) 26873N108 (CUSIP Number of Class of Securities) Neilson A. MackayPresident and Chief Executive OfficerEMS Technologies, Inc.660 Engineering DriveNorcross, Georgia 30092(770) 263-9200 (Name, Address and Telephone Number of Person Authorized to ReceiveNotices and Communications on Behalf of Person Filing Statement) With copies to: C. William BaxleyAnne M. CoxKing & Spalding LLP1180 Peachtree Street, N.E.Atlanta, Georgia 30309(404) 572-4600 Stephen FraidinYi (Claire) ShengKirkland & Ellis LLP601 Lexington AvenueNew York, New York 10022(212) 446-4800 £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. TABLE OF CONTENTS Page Item 1. Subject Company Information 1 Item 2. Identity and Background of Filing Person 1 Item 3. Past Contacts, Transactions, Negotiations and Agreements 3 Item 4. The Solicitation or Recommendation 12 Item 5. Persons/Assets Retained, Employed, Compensated or Used 32 Item 6. Interest in Securities of the Subject Company 33 Item 7. Purposes of the Transaction and Plans or Proposals 33 Item 8. Additional Information 33 Item 9. Exhibits 45 Annex IInformation Statement, dated June 27, 2011 Annex IIOpinion Letter of Merrill Lynch, Pierce, Fenner & Smith Incorporated Item 1. Subject Company Information. Name and Address The name of the subject company is EMS Technologies, Inc., a Georgia corporation (the Company , EMS , we , us or our ). The principal executive offices of the Company are located at 660 Engineering Drive, Norcross, Georgia 30092, and its telephone number is (770) 263-9200. Securities The title of the class of equity securities to which this Solicitation/Recommendation Statement on Schedule 14D-9 (together with the exhibits hereto, this Statement ) relates is the common stock, par value $0.10 per share, of the Company (the Common Stock or the Shares ). As of the close of business on June 22, 2011, there were 15,513,970 Shares issued and outstanding (including 129,139 Shares of unvested restricted Common Stock). In addition, there were 1,151,925 Shares issuable upon exercise of outstanding options to acquire Common Stock. Item 2. Identity and Background of Filing Person. Name and Address The Company is the person filing this Statement. The Companys name, address and business telephone number are set forth in Item 1. Subject Company InformationName and Address , and is incorporated herein by reference. The Companys website address is www.ems-t.com. The Companys website and the information on or connected to the Companys website are not a part of this Statement. Tender Offer and Merger This Statement relates to the tender offer by Egret Acquisition Corp., a Georgia corporation ( Purchaser ), as disclosed in its Tender Offer Statement on Schedule TO (as it may be amended or supplemented from time to time, the Schedule TO ) filed with the Securities and Exchange Commission (the SEC ) on June 27, 2011. Purchaser is a wholly owned subsidiary of Honeywell International Inc., a Delaware corporation ( Parent or Honeywell ). Pursuant to the Schedule TO, Purchaser is offering to purchase all the issued and outstanding Shares of the Company including the associated common stock purchase rights at a purchase price of $33.00 per share (the Offer Price ), net to the holder in cash, subject to any applicable withholding taxes and without interest, and otherwise upon the terms and subject to the conditions set forth in the Offer to Purchase, dated June 27, 2011 (the Offer to Purchase ), and in the related letter of transmittal (the Letter of Transmittal which, together with the Offer to Purchase, each as may be amended or supplemented from time to time, constitute the Offer ). The Offer is being made pursuant to an Agreement and Plan of Merger, dated as of June 13, 2011 (as such agreement may be amended from time to time, the Merger Agreement ), among the Company, Purchaser and Parent. There is no financing condition to the Offer. The consummation of the Offer will be conditioned on (i) the satisfaction of the minimum condition (as described below) and (ii) the satisfaction or waiver of other customary closing conditions as set forth in the Merger Agreement, including the receipt of necessary regulatory approvals (including the expiration or termination of the waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the HSR Act ) and the termination or expiration of the required waiting periods under the antitrust laws of Canada and Austria), obtaining approvals of the Federal Communications Commission and absence of a material adverse effect on the Company. The minimum condition requires that, by the expiration of the Offer, there shall have been validly tendered and not withdrawn that number of Shares which, when added to the Shares already owned by Parent or any of its subsidiaries, represents at least a majority of all then-outstanding Shares on a fully diluted basis, including all Shares that may be issued upon the vesting or exercise of all outstanding stock options or awards then vested and exercisable (including stock options or 1 awards that vest or are exercisable as a result of the transactions contemplated by the Merger Agreement), but excluding Shares issuable upon the exercise of the Top-Up Option (as defined in Item 8. Additional InformationTop-Up Option below) and any options or awards that are validly cancelled under the Merger Agreement. Based on the foregoing, Purchaser believes that the minimum condition would be satisfied if 8,332,948 Shares are validly tendered and not withdrawn prior to expiration of the Offer. The Merger Agreement provides, among other things, that following the successful consummation of the Offer and subject to the satisfaction of the conditions set forth in the Merger Agreement and in accordance with the relevant portions of the Georgia Business Corporation Code (the GBCC ), Purchaser will be merged with and into the Company (the Merger and, together with the Offer and the other transactions contemplated by the Merger Agreement, the Transaction ), with the Company surviving the Merger as a wholly owned subsidiary of Parent (the Surviving Corporation ). As of the effective time of the Merger (the Effective Time ), each Share that is not validly tendered pursuant to the Offer will be converted into the right to receive cash in an amount equal to the Offer Price (other than Shares that are held by Parent, Purchaser, the Company or any of their respective subsidiaries and Shares held by shareholders, if any, who properly exercise their dissenters rights under the GBCC), subject to any applicable withholding taxes and without interest. If Purchaser acquires at least one more Share than 90% of the outstanding Shares pursuant to the Offer or through exercise of the Top-Up Option, it will complete the Merger through the short form procedures available under the GBCC, which would not require the Company to hold a meeting of its shareholders to vote on the adoption of the Merger Agreement. Purchaser may provide for a subsequent offering period under federal securities law and in accordance with the Merger Agreement following completion of the initial offer period in order to seek additional Shares and facilitate the consummation of the Merger using such short form merger procedures. In addition, the Company has granted Purchaser a Top-Up Option to acquire additional Shares following the consummation of the Offer in order to facilitate the consummation of the Merger using such short form merger procedures. Subject to certain conditions, Purchaser may exercise the Top-Up Option. In addition, the Merger Agreement provides that Purchaser will exercise the Top-Up Option upon the written request of the Company. If Purchaser purchases Shares in the Offer but does not hold at least one more Share than 90% of the Companys outstanding Shares following the consummation of the Offer (and the subsequent offering period provided by Purchaser, if any, and any exercise of the aforementioned Top-Up Option to purchase shares of the Companys common stock), the Company must obtain the approval of the Companys shareholders to consummate the Merger. In this event, the Company will call and convene a shareholders meeting to obtain this approval, and Parent and Purchaser will vote all Shares owned by them (including Shares acquired pursuant to the Offer) in favor of the adoption of the Merger Agreement, thereby assuring receipt of the requisite vote to consummate the Merger. The treatment of the Companys outstanding equity awards under the terms of the Merger Agreement is described below in Item 3. Past Contacts, Transactions, Negotiations and Agreements , which information is incorporated herein by reference. A copy of the Merger Agreement is filed as Exhibit (e)(1) hereto and is incorporated herein by reference. The Merger Agreement is summarized in Section 11 of the Offer to Purchase. The Merger Agreement contains representations and warranties made by EMS to Parent and Purchaser and representations and warranties made by Parent and Purchaser to EMS. The representations and warranties in the Merger Agreement were made for solely for purposes of the Merger Agreement, were the product of negotiations among EMS, Parent and Purchaser, and may be subject to important qualifications and limitations agreed to by the parties in connection with negotiating the Merger Agreement, including disclosure letters provided by the respective parties. Some of those representations and warranties may not be accurate or complete as of any particular date because they are subject to a contractual standard of materiality or material adverse effect different from that generally applicable to public disclosures to shareholders, used for the purpose of allocating risk between the parties to the Merger Agreement rather than establishing matters of fact 2 or qualified by separate schedules or EMS public filings. Moreover, inaccuracies in the representations and warranties are subject to waiver by the parties to the Merger Agreement without notice to you. Accordingly, you should not rely on the representations and warranties contained in the Merger Agreement as statements of actual facts. According to the Offer to Purchase, Purchasers and Parents principal executive offices are located at 101 Columbia Road, Morristown, New Jersey, 07962 and the telephone number of their principal executive offices is (973) 455-2000. Item 3. Past Contacts, Transactions, Negotiations and Agreements. Certain contracts, agreements, arrangements or understandings between the Company or its affiliates and certain of its executive officers or directors are, except as noted below, described in the Information Statement pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the Exchange Act ) and Rule 14f-1 thereunder (the Information Statement ) that is attached hereto as Annex I and is incorporated herein by reference. In addition, for further information with respect to the contracts, arrangements or understandings between the Company or its affiliates and certain of its executive officers, or directors described in this Item 3, see the information included under Item 8. Additional InformationInformation about Golden Parachute Compensation , which is incorporated herein by reference. Except as set forth in this Item 3, Item 4, Item 8 or Annex I, or as otherwise incorporated herein by reference, to the knowledge of the Company, there are no material contracts agreements, arrangements or understandings, and no potential or actual conflicts of interest, between the Company or its affiliates and (i) the Companys executive officers, directors or affiliates or (ii) Purchaser, Parent or their respective executive officers, directors or affiliates. Arrangements with Executive Officers and Directors of the Company. Interests of Certain Persons Certain members of management and the Companys board of directors (the board or the board of directors ) may be deemed to have interests in the transactions contemplated by the Merger Agreement that are different from or in addition to the interests of the Companys shareholders, generally. These interests may create potential conflicts of interest. The board of directors was aware of these interests and considered them, among other matters, in approving the Merger Agreement and the transactions contemplated thereby. As described below, consummation of the Offer will constitute a change in control of the Company for the purposes of determining the entitlements due to executive officers and directors of the Company relating to certain severance and other benefits. Consideration Payable Pursuant to the Offer Consideration for Shares. If the Companys directors and executive officers were to tender any Shares they own for purchase pursuant to the Offer, they would receive the same cash consideration on the same terms and conditions as the other shareholders of the Company. As of June 22, 2011, the Companys directors and executive officers (and affiliates and affiliated investment entities) owned 157,633 Shares in the aggregate. If the directors and executive officers (and affiliates and affiliated investment entities) were to tender all of their Shares for purchase pursuant to the Offer and those Shares were accepted for purchase and purchased by Purchaser, the directors and executive officers would receive an aggregate of approximately $5,201,889 in cash. The beneficial ownership of each director and executive officer is further described in the Information Statement under the heading Security Ownership. Consideration for Options and Restricted Shares. As of June 22, 2011, the Companys directors and executive officers held options to purchase 724,850 Shares in the aggregate, of which 398,101 were vested and exercisable as of that date, with exercise prices ranging from $12.00 to $28.67 and a weighted average exercise price of $18.79 per Share. 3 Pursuant to the Merger Agreement, each outstanding stock option under the Companys equity incentive plan will vest and become exercisable between the period beginning with the commencement of the Offer and ending immediately prior to the acceptance for purchase of Shares in the Offer (the Acceptance Time ), provided that the Acceptance Time occurs. Upon the consummation of the Merger, (i) each unexercised stock option with an exercise price that is less than the Offer Price will terminate and convert into the right to receive the difference between the Offer Price and the exercise price of such option and (ii) each unexercised stock option with an exercise price that is greater than or equal to the Offer Price will terminate without the payment of any consideration. In addition, immediately prior to the Acceptance Time, the restrictions on each share of restricted stock under the Companys equity incentive plans that is outstanding shall lapse. Accordingly, holders of outstanding stock options with an exercise price that is less than the Offer Price can exercise their options and, upon receipt of such Shares, tender such Shares in the Offer and holders of shares of restricted Common Stock are able to tender their Shares in the Offer. The table below sets forth, as of June 22, 2011, the approximate value of the cash payments, before applicable taxes, that each executive officer and director of the Company will receive for such persons:  stock options in connection with the exercise of such stock options and the tender of Shares received upon exercise (or upon the cancellation of any stock options not exercised prior to the Acceptance Time),  Shares of restricted Common Stock upon which the restrictions lapse and that are tendered in the Offer (or upon Shares not tendered being converted into the right to receive cash in an amount equal to the Offer Price at the Effective Time), and  phantom-stock units issued to the Companys non-employee directors that will convert to cash and be paid to each participant at the Effective Time and are further described below under the heading Arrangements with the Companys Directors. ExecutiveOfficer/Director Optionsoutstandingwith a per-shareexercise priceless than theOffer Price RestrictedStock Phantom-StockUnits TotalPayments ($) Neilson A. MackayPresident and Chief Executive Officer 159,500 2,000  2,317,071 Gary B. ShellSenior Vice President, Chief Financial Officer, and Treasurer 87,500 500  1,220,435 Timothy C. ReisVice President and General Counsel 62,925   858,031 Nils A. HelleVice President and Chief of Staff 33,425 625  551,041 David M. SheffieldVice President, Finance and Chief Accounting Officer 33,000 800  546,000 Constandino KoutroukiVice President and General Manager, Global Resource Management 35,000 750  593,240 John C. JarrellVice President and General Manager, Aviation 21,000   285,220 Marion H. Van FossonVice President and General Manager, D&S 19,500   281,815 John R. BoltonDirector 15,000  1,886.77 225,463 Hermann BuergerDirector 44,000  5,800.68 849,832 Joseph D. BurnsDirector 15,000  1,083.03 292,690 4 ExecutiveOfficer/Director Optionsoutstandingwith a per-shareexercise priceless than theOffer Price RestrictedStock Phantom-StockUnits TotalPayments ($) John B. MowellDirector, Chairman 29,000  13,180.26 833,859 John R. KreickDirector 29,000  7,531.73 647,457 Thomas W. OConnellDirector 30,000  3,276.08 451,361 Bradford W. ParkinsonDirector 35,000  7,739.40 719,650 Norman E. ThagardDirector 32,000  10,924.94 822,433 John L. Woodward, Jr.Director 44,000  11,288.34 1,030,925 Total 724,850 4,675 62,711.23 12,526,523 Employment Agreements, Executive Protection Agreements and Severance Agreements Employment Agreements. The Company does not have employment agreements with any of its executive officers. Executive Protection Agreements. The Company has entered into Amended and Restated Executive Protection Agreements with Dr. Mackay and Messrs. Shell, Sheffield and Jarrell and Executive Protection Agreements with Messrs. Reis, Helle, Koutrouki and Van Fosson. Each of these agreements provides for severance benefits in the event of termination following a change in control. For Dr. Mackay, the Amended and Restated Executive Protection Agreement, dated June 12, 2011, provides that if a change in control of the Company approved by the board of directors occurs and within two years thereafter the employment of Dr. Mackay is terminated involuntarily (other than for cause or as the result of disability or death), or voluntarily by him due to Company-initiated adverse changes in duties, compensation or benefits, or change in principal location for the performance of the officers duties, he is entitled to a lump sum cash payment of the present value of 30 months of salary, continuation of health and life insurance benefits for 18 months and accelerated vesting of any unvested stock options. The Amended and Restated Executive Protection Agreement includes a non-compete provision that prohibits Dr. Mackay from competing with the Company for six months following a termination of his employment for any reason. The agreement allocates $500,000 of any payments ultimately made to Dr. Mackay under the agreement as consideration for the non-compete. For Messrs. Shell, Sheffield and Jarrell, the Amended and Restated Executive Protection Agreement, provides that if a change in control of the Company approved by the board of directors occurs and within two years thereafter the employment of the executive is terminated involuntarily (other than for cause or as the result of disability or death), or voluntarily by him due to Company-initiated adverse changes in duties, compensation or benefits, or change in principal location for the performance of the officers duties, he is entitled to a lump sum cash payment of the present value of 24 months of salary, continuation of health and life insurance benefits for 12 months and accelerated vesting of any unvested stock options. The Amended and Restated Executive Protection Agreement includes a non-compete provision that prohibits the executive from competing with the Company or a specific business of the Company for six months following a termination of his employment for any reason. The agreements allocate a certain dollar amount of any payments ultimately made to the executives under the agreements as consideration for the non-compete as follows: Mr. Shell$75,000; Mr. Sheffield$50,000; and Mr. Jarrell $150,000. The Executive Protection Agreements for each of Messrs. Reis, Helle, Koutrouki and Van Fosson provide that if a change in control of the Company approved by the board of directors 5 occurs and within two years thereafter the employment of an executive officer is terminated involuntarily (other than for cause or as the result of disability or death), or voluntarily by the executive due to Company-initiated adverse changes in duties, compensation or benefits, or change in principal location for the performance of the executives duties, the executive officer is entitled to a lump sum cash payment of the present value of two years salary, continuation of health and life insurance benefits for one year and accelerated vesting of any unvested stock options held by the executive. Each agreement provides that if any of the compensation or benefits payable, or to be provided, to the executive officer by the Company under the agreement or otherwise are treated as excess parachute payment defined in Section 280G(b)(1) of the Code (whether alone or in conjunction with payments or benefits outside of the agreement), the compensation and benefits provided under the agreement or otherwise will be modified or reduced to the extent necessary so that the compensation and benefits payable or to be provided to the executive officer under the agreement that are treated as severance payments, as well as any compensation or benefits provided outside of the agreement that are so treated, shall not cause the Company to have paid an excess parachute payment. Letter Agreement with Dr. Mackay. The Company entered into a letter agreement with Dr. Mackay dated March 19, 2007 (the Letter Agreement ) and an amendment to the letter agreement dated June 12, 2011 (the Amended Letter Agreement ) that clarifies the payments that Dr. Mackay would receive in the event of certain terminations of employment. In connection with Dr. Mackays transfer to the United States from the Companys Canadian subsidiary in 2007, the Letter Agreement provided that if Dr. Mackay is involuntarily terminated without cause he would be entitled to severance payments determined by reference to Canadian law and practice, which is more generous to the terminated executive than the Company typically otherwise provide to a terminated executive. Pursuant to the Amended Letter Agreement, Dr. Mackay is not entitled to any payments and/or benefits under the Amended Letter Agreement if he receives payments under the Amended and Restated Executive Protection Agreement as a result of a termination of employment within 24 months following a change in control. The Amended Letter Agreement clarifies that to the extent Dr. Mackays employment is terminated as a result of his involuntary termination (other than for cause or as a result of disability or death), or voluntarily by him due to Company-initiated adverse changes in duties, compensation or benefits, or change in principal location for the performance of his duties, and he is not receiving payments under the Amended EPA, the Company will (a) pay, for 21 months following the date of termination, the sum of his monthly base salary in effect on the date of termination, and one-twelfth (1/12th) of the average of the bonuses paid to him for the three calendar years preceding his termination, and (b) provide health and life insurance benefits for 21 months following the date of termination. The Amended Letter Agreement includes a non-compete provision that prohibits Dr. Mackay from competing with the Company for six months following a termination of his employment for any reason following a change in control. In connection with the non-compete, and in order to encourage him to remain employed with the Company following a change in control, the Company will make a cash retention payment of $500,000, provided that Dr. Mackay remains employed with the Company or its successor for two years following the change in control. To the extent earned, the retention payment will be paid in a lump sum payment within 30 days following termination of his employment for any reason more than two years following a change in control. Executive Annual Incentive Compensation Plan. Under the amended Executive Annual Incentive Compensation Plan (
